                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Harry Pennington, III, on behalf of himself )
and all others similarly situated; and      )       Civil Action No.: 0:17-cv-02094-JMC
Timothy Lorentz, on behalf of himself and   )
all others similarly situated,              )            ORDER AND OPINION
                                            )
                       Plaintiffs,          )
                                            )
        v.                                  )
                                            )
Fluor Corporation, Fluor Enterprises, Inc., )
SCANA Corporation, Fluor Daniel             )
Maintenance Services, Inc., South Carolina )
Electric & Gas Company,                     )
                                            )
                       Defendants.          )
                                            )
Lawrence Butler, Lakeisha Darwish, Darron )
Eigner, Jr., Bernard A. Johnson, and Jimi )         Civil Action No.: 0:17-cv-02201-JMC
Che Sutton,                                 )
                                            )            ORDER AND OPINION
                       Plaintiffs,          )
                                            )
        v.                                  )
                                            )
Fluor Corporation and Fluor Enterprises,    )
Inc.,                                       )
                                            )
                       Defendants.          )

       This matter is before the court for review of Plaintiffs Harry Pennington, III and Timothy

Lorentz’s (“Pennington Plaintiffs”) Motion for a Supplemental Order Approving the Sending of

Notice of Class Certification and Related Relief, which was filed on February 20, 2019. (ECF Nos.

89, 143.) Defendants SCANA Corporation and South Carolina Electric & Gas Company

(“SCANA Defendants”) responded in opposition to the Motion on March 6, 2019, arguing that

Pennington Plaintiffs’ Motion is premature and class notice should not issue until after the

resolution of any future summary judgment motions. (ECF Nos. 93, 147.) Defendants Fluor
                                                1
Corporation, Fluor Enterprises, Inc., and Fluor Daniel Maintenance Services, Inc. (“Fluor

Defendants”) also responded in opposition to Pennington Plaintiffs’ Motion, only maintaining that

there are deficiencies contained within the proposed class notice and not taking a position

regarding the timeliness of the notice. (ECF Nos. 94, 148.) Pennington Plaintiffs replied to both

SCANA Defendants and Fluor Defendants on March 13, 2019, submitting that class notice should

be sent to class members and correcting issues raised by Fluor Defendants as to the contents of the

notice. (ECF Nos. 97, 151.) After careful consideration of all the parties’ positions, the court

GRANTS IN PART and DENIES IN PART Pennington Plaintiffs’ Motion for a Supplemental

Order Approving the Sending of Notice of Class Certification and Related Relief (ECF Nos. 89,

143). Specifically, the court GRANTS Pennington Plaintiffs’ request to send class notice at this

time, but the court DENIES the dissemination of the original notice put forth by Pennington

Plaintiffs in their Motion. However, the court GRANTS the sending of class notice that conforms

with Pennington Plaintiffs’ Reply Memorandum of Law (ECF Nos. 97, 151) and this court’s Order

and Opinion. Further, the court ORDERS Fluor Defendants, SCANA Defendants, and Pennington

Plaintiffs to comply with a list of mandates included at the end of this court’s Order and Opinion.

See infra Part IV. For the convenience of the parties, the approved notice is attached to the court’s

Order and Opinion.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       Pennington Plaintiffs commenced this action in the United States District Court for the

District of South Carolina on August 8, 2017, and it concerns the layoff of approximately five

thousand (5,000) employees from the V.C. Summer Nuclear Station (“VC Summer”) located in

Jenkinsville, South Carolina. (ECF Nos. 1, 41.) Within their Amended Complaint, filed on October

25, 2017, Pennington Plaintiffs allege that Fluor and SCANA Defendants committed violations of

                                                 2
the Worker Adjustment and Retraining Notification Act (“WARN Act”), 29 U.S.C. §§ 2101–

2109. 1 (ECF No. 41 at 2–3 ¶¶ 1–10.) Specifically, Pennington Plaintiffs contend that “[Fluor and

SCANA] Defendants failed to give [] [Pennington Plaintiffs] and the [c]lass members written

notice that complied with the requirements of the WARN Act.” (Id. at 22 ¶ 124.) Pennington

Plaintiffs seek “the sum of: their unpaid wages, salary, commissions, bonuses, accrued holiday

pay, accrued vacation pay, pension and 401(k) contributions and other [Consolidated Omnibus

Budget Reconciliation Act (“COBRA”), 29 U.S.C. §§ 1161–1169,] benefits, for 60 days, that

would have been covered and paid under then-applicable employee benefit plans . . . , all

determined in accordance with the WARN Act . . . .” (Id. at 23.)

       On July 18, 2018, the court filed its Order and Opinion granting Pennington Plaintiff’s

Motion for Class Certification under Rule 23(b)(3) of the Federal Rules of Civil Procedure. (See

ECF No. 133.) See also Pennington v. Fluor Corp., 327 F.R.D. 89, 94–95 (D.S.C. 2018). After the

court’s certification of the class, on February 20, 2018, Pennington Plaintiffs filed their Motion for

a Supplemental Order Approving the Sending of Notice of Class Certification and Related Relief.

(ECF Nos. 89, 143.) Within their Motion, Pennington Plaintiffs state that they waited to address

the issuance of class notice in this action because, a few months ago, the United States Bankruptcy

Court for the Southern District of New York was actively considering motions for class

certification and transfer of venue in a parallel WARN action (“WARN Bankruptcy Cases”)

against the debtors of Westinghouse Electric Company, LLC 2 (“Westinghouse”), which



1
  The WARN Act prohibits an employer from closing a plant or causing a mass layoff “until a 60-
day period after the employer serves written notice of such an order . . . .” 29 U.S.C. § 2102(a).
2
  According to the Amended Complaint, Plaintiff Timothy Lorenz was employed by Westinghouse
Electric Company, LLC while working at VC Summer, however, Westinghouse Electric
Company, LLC filed for bankruptcy on March 29, 2017, and, therefore, is not a party to the instant
action. (ECF No. 41 at 2 ¶ 2, 4 ¶ 15, 8–9 ¶¶ 45–46.)
                                                3
implicated the parties before this court. (ECF No. 89 at 2–3; ECF No. 143 at 2–3.) However, the

WARN Bankruptcy Cases were recently stayed by the New York federal court, pending resolution

of the action before this court. (See ECF No. 89 at 2–3; ECF No. 143 at 2–3.) See also In re

Westinghouse Electric Co., C/A No. 18-cv-1786 (AJN), 2019 WL 1375670, at *2–5 (S.D.N.Y.

Mar. 27, 2019). Pennington Plaintiffs maintain that class notice is required for (1) the direct

employees of Westinghouse with claims against SCANA Defendants and (2) the direct employees

of Fluor with claims against Fluor and SCANA Defendants. (ECF No. 89 at 3; ECF No. 143 at 3.)

With the WARN Bankruptcy Cases stayed, Pennington Plaintiffs submit that “[n]ow is the

appropriate time to send notice” because class members will not receive two class notices from

two different, federal courts. (ECF No. 89 at 3; ECF No. l43 at 3.)

       After arguing that delaying class notice until the resolution of liability issues is improper,

Pennington Plaintiffs assert that their proposed notice meets the legal standard of Rule 23(c)(2)(B)

of the Federal Rules of Civil Procedure, which proscribes sufficient notice for class actions arising

under Rule 23(b)(3). (ECF No. 89 at 5 (citing ECF No. 89-2); ECF No. 143 at 5 (citing ECF No.

143-2).) Pennington Plaintiffs specifically state that their proposed notice “discloses the identifies

of the class representatives and class counsel, advises the class members of their right to opt out,

and provides them a clear mechanism for doing so.” (ECF No. 89 at 5; ECF No. 143 at 5.) Lastly,

Pennington Plaintiffs turn to the appropriate transmission of class notice and propose “a multi-

stage effort to achieve notice to the class . . . .” (ECF No. 89 at 6; ECF No. 143 at 6.) First,

Pennington Plaintiffs suggest delivering class notice by First-Class Mail using current addresses.

(ECF No. 89 at 6; ECF No. 143 at 6.) Secondly, for those addresses that have “grown stale,”

Pennington Plaintiffs request Fluor and SCANA Defendants to provide the phone numbers and

email addresses for class members, so that they can deliver class notice through email or use phone

                                                  4
numbers in order to obtain correct addresses, directly from class members, for undeliverable mail.

(ECF No. 89 at 6–7; ECF No. 143 at 6–7.) Because their notice purportedly conforms with the

Federal Rules of Civil Procedure, Pennington Plaintiffs request the court to approve the form and

manner of their proposed notice to class members. (ECF No. 89 at 7; ECF No. 143 at 7.)

       On March 6, 2019, SCANA Defendants responded in opposition to Pennington Plaintiffs’

Motion. (ECF Nos. 93, 147.) SCANA Defendants argue that “issuing class notice at this juncture

of the case is premature” because Rule 23(c)(2)(B) “does not specify a time by which notice must

be sent[,]” and the court has not decided whether SCANA Defendants “are a single employer with

Fluor [Defendants] or Westinghouse, at which point the nature of the action, the class definition,

and the claims, issues, or defenses subject to class treatment can be more clearly and concisely

stated in accordance with Rule 23(c)(2)(B).” (ECF No. 93 at 4; ECF No. 147 at 4.) SCANA

Defendants, essentially, submit that the unresolved issue of single employer liability should

foreclose the immediate issuance of class notice “until the parties have completed the liability

phase of discovery and the single-employer issue is resolved on summary judgment.” (ECF No.

93 at 5–6; ECF No. 147 at 5–6.) SCANA Defendants heavily rely upon Guippone v. BH S&B

Holdings LLC, No. 09 Civ. 1029(CM), 2011 WL 1345041, at *8 (S.D.N.Y Mar. 30, 2011). (ECF

No. 93 at 5–6; ECF No. 147 at 5–6.) Bringing their first policy argument, SCANA Defendants

further stress that premature class notice “could potentially result in irreparable legal harm and

unnecessary practical consequences” because the parameters of Rule 23(c)(2)(B) cannot be

“clearly defined” until after the summary judgment stage, thereby making another class notice

“highly confusing” to class members. (ECF No. 93 at 6; ECF No. 147 at 6.) Lastly, in a second

policy argument, SCANA Defendants maintain that class notice would place “class members in a

difficult and potentially prejudicial position” to decide whether to remain in or opt out of the action

                                                  5
because certain aspects of the litigation may change. (ECF No. 93 at 6–7; ECF No. 147 at 6–7.)

       Fluor Defendants also responded in opposition to Pennington Plaintiffs’ Motion on March

6, 2019. (ECF Nos. 94, 148.) Unlike SCANA Defendants, Fluor Defendants do not contest the

timeliness of class notice, but only challenge alleged deficiencies contained within Pennington

Plaintiffs’ proposed notice. (ECF No. 94 at 1–2; ECF No. 148 at 1–2.) Arguing that Pennington

Plaintiffs’ proposed notice is “confusing and will mislead class members,” Fluor Defendants raise

the following issues, verbatim, with the proposed notice:

       • On page 1 of the notice, the notice should be addressed to persons employed by
       Fluor Enterprises, Inc. or Fluor Daniel Maintenance Services, Inc., as Fluor
       Corporation did not employ anyone at the V.C. Summer Project site.
       • On page 2 of the notice, under “The Class Claims,” the first sentence should read
       “This notice concerns class claims of employees terminated without cause from the
       VC Summer Facility . . .,” which more accurately states the nature of Plaintiffs’
       claims as Fluor Defendants did provide notice to employees laid off as a result of
       the closure.
       • On pages 3 and 5 of the notice, Plaintiffs Darron Eigner, Jr. and Bernard A.
       Johnson should not be included whether their claims are dismissed pursuant to
       Fluor Defendants’ pending Motion to Compel, or they are removed as Named
       Plaintiffs, as suggested by Plaintiffs in their Response to Fluor Defendants’ Motion
       to Compel.
       • On page 4 of the notice, the notice should include additional information
       regarding Fluor Defendants’ defenses to Plaintiffs’ claims, which is required by
       Rule 23.
       • On page 4 of the notice and on the [e]xclusion [f]orm, Plaintiffs improperly
       suggest that class members will receive benefits if they choose not to opt-out of the
       class.
       • On page 4 of the notice, the class members should be advised that their decision
       to remain in the class may result in discovery obligations, including responding to
       written discovery, appearing for a deposition, and/or being called to testify at trial.
       Class members may not be aware of these requirements for participating in a class
       action and such awareness may influence their decision on whether they wish to
       participate in this lawsuit, or not.
       • On page 4 of the notice and on the [e]xclusion [f]orm, class members should be
       provided the opportunity to electronically sign and submit the Exclusion Form, as
       discussed above.
       • On pages 4 and 5 of the notice, the opt-out deadline should be based on the date
       that class members postmark and/or electronically submit the [e]xclusion [f]orm,
       rather than the date received by Plaintiffs’ counsel, as Plaintiffs’ proposal
       improperly limits the opt-out period.
                                                   6
       • In the proposed order, Plaintiffs propose a ten (10) day period to provide the
       contact information for class members. Fluor Defendants request thirty (30) days
       to compile the information required in this case due to the large number of
       plaintiffs. 3

(ECF No. 94 at 4–5; ECF No. 148 at 4–5.) In addition to raising the aforementioned issues with

the proposed notice, Fluor Defendants contest (1) Pennington Plaintiffs’ need for telephone

numbers to ensure that class members receive class notice because they have failed to show a

“special need” for telephone numbers; and (2) the lack of a “self-addressed, stamped envelope for

individuals to return” their exclusion forms, and individuals should be permitted to return the

exclusion form via fax or e-mail. (ECF No. 94 at 2–3; ECF No. 148 at 2–3.) Fluor Defendants do

not specifically request that the court deny Pennington Plaintiffs’ Motion, however, they do request

that the court “revise [Pennington] Plaintiffs’ proposed class notice as indicated herein.” (ECF No.

94 at 5; ECF No. 148 at 5.)

       Pennington Plaintiffs replied to both Fluor and SCANA Defendants on March 13, 2019.

(ECF Nos. 97, 151.) First, Pennington Plaintiffs emphasize that SCANA Defendants request to

delay class notice is meritless because their reliance upon Guippone is misplaced because

“summary judgment motions are not within sight.” (ECF No. 97 at 5–6; ECF No. 151 at 5–6.)

Pennington Plaintiffs urge the court to rely upon Ramcharan v. A.F.L. Quality, Inc., C/A No. 12–

7551 (RMB/AMD), 2015 WL 4275534, at *1–3 (D.N.J. Apr. 14, 2015). (ECF No. 97 at 6–7; ECF

No. 151 at 6–7.) Second, Pennington Plaintiffs also note that Fluor Defendants’ objection to

telephone numbers conflates notice under Rule 23 of the Federal Rules of Civil Procedure with

that under the Fair Labor Standards Act (“FLSA”), 28 U.S.C. §§ 201–219. (ECF No. 97 at 9–10;

ECF No. 151 at 9–10.) Third, based upon their proposal to utilize First-Class Mail and then use


3
  Fluor Defendants provided the court with their proposed revisions in an edited version of
Pennington Plaintiffs’ proposed class notice. (ECF Nos. 94-1, 148-1.)
                                                7
email for mail returned as undeliverable, Pennington Plaintiffs agree that “emailing the opt out

form should be permissible” for those receiving class notice by means of email or those receiving

notice by mail with time constraints. (ECF No. 97 at 11–12; ECF No. 151 at 11–12.) As it relates

to providing an exclusion form with an envelope and paid postage, Pennington Plaintiffs complain

that such an endeavor would be a “waste” because they should not have to “bear the expense of

the paper, printing, stuffing, and stamping of thousands of envelopes that will never be used.”

(ECF No. 97 at 12; ECF No. 151 at 12.) Lastly, Pennington Plaintiffs responded to Fluor

Defendants’ numerous challenges to the class notice by either proposing a revision or suggesting

that a revision is unwarranted. (ECF No. 97 at 14–17; ECF No. 151 at 14–17.) Neither SCANA

nor Fluor Defendants responded to Pennington Plaintiffs’ Reply. Because this matter has been

extensively briefed, it is now ripe for the court’s review. See generally Sauls v. Wyeth Pharm.,

Inc., 846 F. Supp. 2d 499, 501 (D.S.C. 2012) (“The parties have fully briefed the issues, and this

matter is ripe for consideration.”).

                                       II. LEGAL STANDARD

       Under the Federal Rules of Civil Procedure, when a class action is certified pursuant to

Rule 23(b)(3), “the court must direct class members the best notice that is practicable under the

circumstances, including individual notice to all members who can be identified through

reasonable effort.” FED. R. CIV. P. 23(c)(2)(B) (emphasis added). Additionally, pursuant to Rule

23(c)(2)(B), class members certified under Rule 23(b)(3) are entitled “to withdraw from the class

at their option.” See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 362 (2011) (citing FED. R. CIV.

P. 23(c)(2)(B)). See also Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1127 (9th Cir. 2017)

(“Courts adjudicating such actions must provide notice that a class has been certified and an

opportunity for absent class members to withdraw from the class.” (citing Dukes, 564 U.S. at 362)).

                                                8
As it relates to the specific means of providing notice to class members, class notice may be

transmitted “by one or more of the following: United States mail, electronic means, or other

appropriate means.” FED. R. CIV. P. 23(c)(2)(B). The Federal Rules of Civil Procedure further

provide that the substantive contents of the notice must “clearly and concisely state in plain, easily

understood language” the following:

       (i) the nature of the action; (ii) the definition of the class certified; (iii) the class
       claims, issues, or defenses; (iv) that a class member may enter an appearance
       through an attorney if the member so desires; (v) that the court will exclude from
       the class any member who requests exclusion; (vi) the time and manner for
       requesting exclusion; and (vii) the binding effect of a class judgment on members
       under Rule 23(c)(3).

FED. R. CIV. P. 23(c)(2)(B)(i)–(vii). While the Rule 23(c)(2)(B) mandates the inclusion of specific

information within a class notice, the contents of the notice must still avoid “[e]xcessive detail and

contingencies . . . .” Scott v. Family Dollar Stores, Inc., C/A No. 3:08-CV-540-MOC-DSC, 2017

WL 4126359, at *2 (W.D.N.C. Feb. 21, 2017). Indeed, Rule 23 does not require “that class

members be made cognizant of every material fact that has taken place prior to the notice.” In re

Deepwater Horizon, 739 F.3d 790, 819 (5th Cir. 2014) (quoting In re Corrugated Container

Antitrust Litig., 611 F.2d 86, 88 (5th Cir. 1980)). Nevertheless, in order to ensure the effectiveness

of class notice, “Rule 23 ‘accords a wide discretion to [a federal] [d]istrict [c]ourt as to the form

and content of the notice.’” In re Gen. Tire & Rubber Co. Sec. Litig., 726 F.2d 1075, 1086 (6th

Cir. 1984) (quoting Mendoza v. Tucson Sch. Dist. No. 1, 623 F.2d 1338, 1350–51 (9th Cir. 1980)).

See also In re “Agent Orange” Prod. Liab. Litig. MDL No. 381, 818 F.2d 145, 168 (2d Cir. 1987)

(stating that Rule 23 “accords considerable discretion to a district court in fashioning notice to a

class” (citation omitted)).

       “The legal standards for satisfying Rule 23(c)(2)(B) and the constitutional guarantee of

procedural due process are coextensive and substantially similar.” DeJulius v. New Eng. Health
                                                  9
Care Emps. Pension Fund, 429 F.3d 935, 944 (10th Cir. 2005) (citation omitted). As such, the

notice requirements embodied within Rule 23 are “not [] discretionary consideration[s],” but are

“unambiguous requirement[s].” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 176 (1974).

Consistent with the aforementioned propositions, the United States Supreme Court has declared

that “the express language and intent of Rule 23(c)(2) leave no doubt that individual notice must

be provided to those class members who are identifiable through reasonable effort.” Id. at 175

(emphasis added). As inherent to “reasonable effort,” when parties remain adversarial, “[t]he usual

rule is that a plaintiff must initially bear the cost of notice to the class” because it is “part of the

ordinary burden of financing his own suit.” Id. at 178–79.

                                         III. DISCUSSION

A. The Timing of Pennington Plaintiffs’ Class Notice

       The first issue before the court is whether class notice should be disseminated at this time.

(See ECF Nos. 93, 97, 147, 141.) SCANA Defendants contend that the court should not issue class

notice at this time because summary judgment motions have not yet been briefed or resolved, while

Pennington Plaintiffs vigorously maintain that it is appropriate to notify class members of the

instant action. (Compare ECF No. 93 at 4, and ECF No. 147 at 4, with ECF No. 97 at 5–6, and

ECF No. 151 at 5–6.) SCANA Defendants, however, do not bring any opposition as to the contents

of Pennington Plaintiffs’ proposed notice. (See ECF Nos. 93, 147.)

       The Federal Rules of Civil Procedure do not proscribe a specific time during which class

notice may be disseminated to class members certified under Rule 23(b)(3). See FED. R. CIV. P.

23(c)(2)(B). See also R&D Bus. Sys. v. Xerox Corp., 150 F.R.D. 87, 91 (E.D. Tex. 1993) (“Fed.

R. Civ. P. 23(c)(2) does not specify when notice must be sent, leaving that decision to the sound

discretion of the [c]ourt and the circumstances of the particular case.” (citing Rivera v. Patino, 524

                                                  10
F. Supp. 136, 150 (N.D. Cal. 1981); Cusick v. N.V. Nederlandsche Combinatie Voor Chemische

Industrie, 317 F. Supp. 1022, 1024 (E.D. Pa. 1970))). Specifically, Rule 23 is noticeably silent as

to whether class notice should issue before or after any summary judgment dispositions. See FED.

R. CIV. P. 23(c)(2)(B). Likewise, the United States Court of Appeals for the Fourth Circuit is also

silent as to when notice should issue to class members certified under Rule 23(b)(3). However,

several federal appellate courts have stated that notice should issue well before a federal district

court reaches the merits of a case and can bind class members with a formal decision. See Brown

v. Colegio de Abogados de P.R., 613 F.3d 44, 51 (1st Cir. 2010); Cohen v. Office Depot, Inc., 204

F.3d 1069, 1078 (11th Cir. 2000); Schwarzschild v. Tse, 69 F.3d 293, 295 (9th Cir. 1995); Collins

v. E.I. DuPont de Nemours & Co., 34 F.3d 172, 180 (3d Cir. 1994). The general rule is that notice

should issue swiftly after class certification and before a formal determination on the merits. See

McKinney v. U.S. Postal Serv., 292 F.R.D. 62, 68 (D.D.C. 2013); Tylka v. Gerber Prods. Co., 182

F.R.D. 573, 579 (N.D. Ill. 1998). See also 7AA CHARLES ALAN WRIGHT, ARTHUR R. MILLER &

MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE § 1788 (3d ed. 2005) (“Thus, notice must

be sent long before the merits of the case are adjudicated.”). But, in some cases, “circumstances

may require a special timetable because the court is forced to balance the competing interests of

notice and prejudice.” Tylka, 182 F.R.D. at 579. In determining whether to delay notice, generally,

federal courts balance and consider whether a party will be harmed by the issuance of notice and

whether the class will be harmed from a delay in notice. See R&D Bus. Sys., 150 F.R.D. at 91

(citations omitted). At all times, a federal court must allow class members “an opportunity to

present their objections” and “a reasonable time . . . to make their appearance.” Mullane v. Cent.

Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950).

       In this case, SCANA Defendants do not allege, in any concrete way, that they will be

                                                11
harmed by the issuance of class notice. (See ECF No. 93 at 5–6; ECF No. 147 at 5–6.) SCANA

Defendants only believe that, until discovery is completed and summary judgment is decided, “the

[c]ourt [will] lack the necessary information to determine whether potential class members were

‘employees of Defendants’ or ‘affected employees’ who meet the class definition as certified in

this case.” (ECF No. 93 at 6 (citing ECF No. 133 at 11); ECF No. 147 at 6 (citing ECF No. 133 at

11).) These concerns do not suggest that SCANA Defendants will be harmed by the issuance of

class notice, but rather concern a defense put forth by SCANA Defendants and the underlying

merits of the dispute. (See ECF No. 93 at 5–6; ECF No. 147 at 5–6.) Indeed, SCANA Defendants

even state that “a revised notice would need to be sent to class members to redefine the nature of

the action and the class claims, issues, or defenses” if they prevail on a summary judgment motion.

(See ECF No. 93 at 6; ECF No. 147 at 6.) While SCANA Defendants’ concern about a revised

notice may be sincere, Pennington Plaintiffs would bear the costs of any revised notices that may

issue. See Eisen, 417 U.S. at 178–79. SCANA Defendants’ failure to show any harm in the event

that class notice is issued is insufficient to delay the delivery of notice. See Adoma v. Univ. of Phx.,

Inc., No. CIV. S–10–0059 LKK/GGH, 2010 WL 4054109, at *4 (E.D. Cal. Oct. 15, 2010) (“The

defendants have not demonstrated that they will suffer any irreparable harm if class notice is

disseminated.”).

        On the other hand, class members would be harmed by a further delay in notice because

they were allegedly harmed on or about July 31, 2017, which is when they were terminated, and

this action has been on the court’s docket since August 8, 2017, it is now June 2019. (See ECF

Nos. 1, 41.) Moreover, the court has already certified the class, which delineates class membership,

and the parties are actively engaged in discovery. Pennington, 327 F.R.D. at 94–95. Accordingly,

the court discerns a great harm to class members if there is further delay in class notice because it

                                                  12
has been two years since the commencement of this action. See Beltran v. InterExchange, Inc.,

C/A No. 14–cv–03074–CMA–CBS, 2018 WL 1704633, at *5–6 (D. Colo Apr. 9, 2018)

(discerning “no reason to delay class notification” when waiting on an appellate court’s ruling

would “unacceptably further delay the resolution of [the] litigation”); In re Home-Stake Prod. Co.

Sec. Litig., 76 F.R.D. 351, 380 (N.D. Okla. 1977) (“It is well established that notice must be

distributed to all class members at the earliest possible time.” (citation omitted)). This harm to

class members favors the imminent issuance of class notice. See Beltran, 2018 WL 1704633, at

*5–6. Because there is a great harm to class members and SCANA Defendants have failed to show

any harm to themselves, notice should issue at this time. See id; Adoma, 2010 WL 4054109, at *4;

Tylka, 182 F.R.D. at 579; R&D Bus. Sys., 150 F.R.D. at 91.

       The parties vigorously dispute the cases upon which the court should rely upon. (Compare

ECF No. 93 at 5–6, and ECF No. 147 at 5–6, with ECF No. 97 at 6–7, and ECF No. 151 at 6–7.)

SCANA Defendants submit that the court should rely upon Guippone, while Pennington Plaintiffs

forcefully argue that the court should reject Guippone and rely upon Ramcharan. (Compare ECF

No. 93 at 5–6, and ECF No. 147 at 5–6, with ECF No. 97 at 6–7, and ECF No. 151 at 6–7.) In

Guippone, a case involving the WARN Act, the United States District Court for the Southern

District of New York stayed the transmission of class notice “pending the court’s ruling on any

motion that [a] defendant [] may bring for summary judgment.” 2011 WL 1345041, at *8. Even

though, like the case here, a joint-employer theory was at issue, the court was advised by counsel

that they were “indeed planning to make [] a motion” for summary judgment on a number of issues

at the close of discovery. Id. The Guippone court cites no legal authority when deciding to stay the

dissemination of class notice. See id. In contrast, on reconsideration of a prior decision staying

notice to class members, the Ramcharan court noticed that numerous cases were not addressed by

                                                13
the Guippone court, and its prior reliance upon Guippone was misplaced. 2015 WL 4275534, at

*4. Changing its earlier decision to stay the issuance of class notice, the Ramcharan concluded, in

light of the prevalent legal authority, that class members should be notified of the class action “in

advance of the summary judgment motion that may determine [a party’s] liablity . . . .” Id. Given

the lack of legal authority addressed by the Guippone court and conclusory nature of the opinion,

the court declines to follow down its path. See 2011 WL 1345041, at *8. Moreover, unlike the

Guippone court, this court has not been directly advised by counsel of any summary judgment

motions that will be made at the close of discovery, whenever that may be completed among the

various parties. Id. For this case, Ramcharan is a well-reasoned decision—and is the better

reasoned decision for that matter—because it provides a thorough examination of the competing

considerations for the timing of class notice. See 2015 WL 4275534, at *1–5. SCANA Defendants’

reliance upon Guippone is, at best, misplaced, and, after careful consideration, the court declines

to follow that decision for this specific dispute.

       Although Rule 23 does not provide a specific time for the transmission of class notice, it

certainly does not foreclose the delivery of notice before summary judgment proceedings. See FED.

R. CIV. P. 23(c)(2)(B). Moreover, were the court to adopt SCANA Defendants’ position regarding

a delayed issuance of class notice, there would be constitutional ramifications concerning the due

process rights of class members. See DeJulius, 429 F.3d at 944; Johnson v. Gen. Motors Corp.,

598 F.2d 432, 438 (5th Cir. 1979) (“Before an absent class member may be forever barred from

pursuing an individual damage claim, however, due process requires that he receive some form of

notice that the class action is pending and that his damages claims may be adjudicated as part of

it.” (emphasis added)). The court declines to go down such a questionable path that can be easily

avoided with the swift, forthcoming dissemination of class notice. See generally Bell Atl. Md., Inc.

                                                     14
v. Prince George’s Cty., Md., 212 F.3d 863, 865 (4th Cir. 2000) (“[C]ourts should avoid deciding

constitutional questions unless they are essential to the disposition of a case.” (citation omitted)).

For these reasons, it is appropriate for the issuance of class notice at this time, and SCANA

Defendants’ argument is contrary to the weight of authority and, therefore, strikingly unpersuasive.

B. The Contents and Alleged Deficiencies of Pennington Plaintiffs’ Class Notice

        i. The Current and General Contents of the Class Notice

        The Federal Rules of Civil Procedure specifically require that Pennington Plaintiffs’ class

notice must “clearly and concisely state in plain, easily understood language” the following:

        (i) the nature of the action; (ii) the definition of the class certified; (iii) the class
        claims, issues, or defenses; (iv) that a class member may enter an appearance
        through an attorney if the member so desires; (v) that the court will exclude from
        the class any member who requests exclusion; (vi) the time and manner for
        requesting exclusion; and (vii) the binding effect of a class judgment on members
        under Rule 23(c)(3).

FED. R. CIV. P. 23(c)(2)(B)(i)–(vii). First, as it relates to the “nature of the action,” the second page

of the notice includes language specifying that the dispute involves the violation of “rights under

the Federal Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq. (“Warn

Act”) and this action seek[s] to recover 60 days’ wages and ERISA benefits . . . .” (ECF No. 89-2

at 2; ECF No. 143-2 at 2.) On the first page, the notice is specifically geared to those employees

who worked at V.C. Summer. (ECF No. 89-2 at 1; ECF No. 143-2 at 1.) The court finds that this

language is sufficient to describe “the nature of the action” because it directly states who is

involved and the federal laws at issue. (See ECF No. 89-2 at 1–2; ECF No. 143-2 at 1–2.) Second,

examining the “definition of the class certified,” on the first and fourth pages, the proposed notice

uses the exact same language that the court has approved for defining the certified class. (Compare

ECF No. 89-2 at 1, 4, and ECF No. 143-2 at 1, 4, with Pennington, 327 F.R.D. at 95, and ECF No.

133 at 11.) In its current form, the class notice does not contain anything regarding Fluor and
                                                   15
SCANA Defendants’ defenses, which is required by Rule 23(c)(2)(B)(iii). (See ECF No. 89-2 at

2–5; ECF No. 143-2 at 2–5.) However, the court addresses that issue fully in the next section

because Fluor Defendants have raised it as a problem with Pennington Plaintiffs’ class notice. See

infra Part III.B.ii.a. On the fourth page, Pennington Plaintiffs’ notice explicitly states that class

members “may appear by [his or her] own counsel if [he or she] [is] a [c]lass [m]ember,” which

thereby satisfies the requirement of advising class members that they may appear in the action

through legal counsel. (ECF No. 89-2 at 4; ECF No. 143-2 at 4.)

       Rule 23(c)(2)(B) expressly requires class notice to state that “the court will exclude from

the class any member who requests exclusion[.]” FED. R. CIV. P. 23(c)(2)(B)(v). As stated by the

Supreme Court, this is an “unambiguous requirement.” Eisen, 417 U.S. at 176. Pennington

Plaintiffs’ proposed notice does not include anything saying that “the court will exclude from the

class any member who requests exclusion.” (See ECF No. 89-2 at 4–6; ECF No. 143-2 at 4–6.) As

discussed in more detail below, Pennington Plaintiffs’ notice is revised to conform with Rule

23(c)(2)(B)(v). See infra Part III.B.ii.b. With respect to “the time and manner for requesting

exclusion,” Pennington Plaintiffs’ proposed notice specifically instructs class members to “sign

[a] form below and mail it by First[-]Class Mail to Outten & Golden LLP, 685 Third Avenue, 25th

Floor, New York, New York 100117, (212)[-]245-1000, Attn: Rene S. Roupinian” in order to

obtain exclusion from the class action. (ECF No. 89-2 at 4; ECF No. 143-2 at 4.) Currently, the

due date of the exclusion form is left blank. (See ECF No. 89-2 at 4–5; ECF No. 143-2 at 4–5.)

While the “manner for requesting exclusion” is sufficient based upon the language above, the

“time” for requesting exclusion must be expressly decided upon. FED. R. CIV. P. 23(c)(2)(B)(vi).

This issue is addressed in more detail below. See infra Part III.B.ii.b. Lastly, Pennington Plaintiffs’

class notice explicitly states that those who are not excluded are “automatically . . . a [c]lass

                                                  16
[m]ember and [] bound by any judgment (whether favorable or unfavorable) or court-approved

settlement in the case . . . .” (ECF No. 89-2 at 4; ECF No. 143-2 at 4.) In accordance with the

Federal Rules of Civil Procedure, the aforementioned language is sufficient to inform class

members of “the binding effect of a class judgment on members under Rule 23(c)(3).” FED. R.

CIV. P. 23(c)(2)(B)(vii).

        Based upon these findings, Pennington Plaintiffs’ class notice “clearly and concisely”

conveys the nature of the action, definition of the class certified, class claims at issue, opportunity

for class members to appear through an attorney, manner for requesting exclusion, and binding

effect of a class judgment. FED. R. CIV. P. 23(c)(2)(B)(i)–(iv), (vi)–(vii). However, Pennington

Plaintiffs’ class notice is problematic as it relates to “clearly and concisely” explaining the defenses

of SCANA and Fluor Defendants, the court’s compulsory exclusion of class members requesting

exclusion, and the time for requesting exclusion. FED. R. CIV. P. 23(c)(2)(B)(iii), (v), (vii).

Accordingly, Pennington Plaintiffs’ original notice must be denied unless it conforms with the

revisions set forth in their Reply Memorandum of Law (ECF Nos. 97, 151) and this court’s Order

and Opinion.

        ii. Fluor Defendants’ Identification of Alleged Deficiencies of the Class Notice

        Turning to the arguments raised by Fluor Defendants regarding Pennington Plaintiffs’ class

notice, Fluor Defendants raise approximately nine (9) issues with the proposed notice. (ECF No.

94 at 4–5; ECF No. 148 at 4–5.) First, the court addresses each of Fluor Defendants’ contentions

in turn. See generally Stuart v. State Farm Fire & Cas. Co., Case No. 4:14-cv-4001, 2019 WL

2427956, at *3–9 (W.D. Ark. June 10, 2019) (addressing each specific challenge to a class notice

under Rule 23). After discussing Fluor Defendants’ objections to the class notice, the court then




                                                  17
revises a specific aspect of Pennington Plaintiffs’ proposed notice to conform with the Federal

Rules of Civil Procedure and resolves other issues of concern. See infra Part III.B.ii.b.

           a. Fluor Defendants’ Objections to Deficiencies of the Class Notice

       First, Fluor Defendants take issue with the notice containing a direct reference to Fluor

Corporation. (ECF No. 94 at 6; ECF No. 148 at 6.) However, because Fluor Corporation remains

a party to this action, it is properly included within the notice. See generally Anderson-Butler v.

Charming Charlie Inc., C/A No. 2:14–01921 WBS AC, 2015 WL 4599420, at *7 (E.D. Cal. July

29, 2015) (approving a proposed notice when “[t]he full notice explain[ed] the proceedings”).

Second, as it specifically relates to the class claims at issue, Fluor Defendants wish to indicate that

the claims involve whether terminated employees were terminated “without cause” as opposed to

“without notice,” which was included in the proposed class notice. (Compare ECF No. 89-2 at 2,

and ECF No. 143-2 at 2, with ECF No. 94 at 4, and ECF No. 148 at 4.) Pennington Plaintiffs

expressly agree to modify its original language from “without notice” to “without 60 days’ notice.”

(ECF No. 97 at 14; ECF No. 151 at 14.) The court concurs that this change accurately reflects the

true nature of the class claims, which is whether terminated employees received sufficient notice

under the WARN Act. (ECF No. 41 at 22 ¶ 124.) Thus, the court approves Pennington Plaintiffs’

change to the class notice and partly sustains Fluor Defendants’ objection.

       Third, Fluor Defendants request that Plaintiffs Darron Eigner, Jr. and Bernard A. Johnson

be excluded from the class notice because they may be removed as named plaintiffs from the

action. (ECF No. 94 at 4; ECF No. 148 at 4.) To date, there is a pending Motion to Remove Named

Plaintiffs before the court. (ECF Nos. 109, 161.) However, Pennington Plaintiffs agree “to conform

the notice to any determination of the [c]ourt concerning [those] individuals prior to distribution.”

(ECF No. 97 at 15; ECF No. 151 at 15.) Thus, because of their agreement to follow the court’s

                                                  18
decision, the court orders Pennington Plaintiffs to remove Plaintiffs Darron Eigner, Jr. and Bernard

A. Johnson from the notice if they are ultimately removed as named plaintiffs by the court.

Accordingly, Fluor Defendants’ objection is sustained in this respect.

       Fourth, Fluor Defendants object to the class notice because it lacks their applicable

defenses. (ECF No. 94 at 4; ECF No. 148 at 4.) Pennington Plaintiffs responded to Fluor

Defendants’ concern by expressly agreeing to a revision and provided the court with a revision

that included some of the defenses of Fluor and SCANA Defendants. (ECF No. 97 at 15; ECF No.

151 at 15.) The proposed revision complies with Rule 23(c)(2)(B)(iii), which the court determined

was needed in the preceding section. See supra Part III.B.i. Accordingly, the court approves this

revision to the class notice because it complies with the Federal Rules of Civil Procedure.

       Fifth, Flour Defendants argue that the current class notice “improperly suggest[s] that class

members will receive benefits if they choose not to opt [] out of the class.” (ECF No. 94 at 4; ECF

No. 148 at 4.) However, Pennington Plaintiffs’ class notice is clearly conditional on a number of

factors because it explicitly states that class members “will receive whatever benefits to which

[they] may be entitled as a member of the class and if [he or she is] determined to be eligible as a

[c]lass [m]ember.” (ECF No. 89-2 at 4; ECF No. 143-2 at 4.) Additionally, the proposed notice

expressly states the following to class members as it pertains to opting out of the action:

       If you do nothing, you automatically will be a [c]lass [m]ember and be bound by
       any judgment (whether favorable or unfavorable) or court-approved settlement in
       the case, except that, before court approval or any proposed settlement, you, as a
       [c]lass [m]ember, will receive notice of that proposed settlement and will be
       afforded an opportunity to object to it.

(ECF No. 89-2 at 4; ECF No. 143-2 at 4.) The aforementioned language does not “improperly

suggest” that class members will receive benefits for not opting out because it plainly conditions

any benefits by using the words “may” and “if.” (ECF No. 89-2 at 4; ECF No. 143-2 at 4.)

                                                 19
Moreover, the notice makes clear that class members are bound by favorable and unfavorable

judgments from the court. (ECF No. 89-2 at 4; ECF No. 143-2 at 4.) Accordingly, Fluor

Defendants’ fifth objection to the class notice is wholly without merit and at odds with the

proposed notice’s express language.

       Sixth, Fluor Defendants wish for the class notice to inform class members that they may

be subject to “discovery obligations.” (ECF No. 94 at 4–5; ECF No. 148 at 4–5.) Generally, in a

class action arising under Rule 23 of the Federal Rules of Civil Procedure, “[a]bsent a showing of

[a] particularized need, the [c]ourt will not permit general discovery from passive class members.”

In re Carbon Dioxide Indus. Antitrust Litig., 155 F.R.D. 209, 212 (M.D. Fla. 1993). See also

Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 810 (1985) (“Unlike a defendant in a normal civil

suit, an absent class-action plaintiff is not required to do anything. He may sit back and allow the

litigation to run its course, content in knowing that there are safeguards provided for his

protection.”); City of Farmington Hills Emps. Ret. Sys. v. Wells Fargo Bank, N.A., Civ. No. 10–

4372 (DWF/JJG), 2012 WL 12898811, at *3 (D. Minn. July 27, 2012) (“Therefore, despite

Defendant’s heavy reliance on Rule 26, discovery of absent class members is disfavored and Rule

26’s guidance is only tangentially relevant.” (citations omitted)); Kline v. First W. Gov’t, No. Civ.

A. 83-1076, 1996 WL 122717, at *2 (E.D. Pa. Mar. 11, 1996) (“[U]pon survey of the cases, it is

safe to state that discovery of absent class members is disfavored.”). Fluor Defendants fail to show

any “particularized need” for including discovery information within the class notice and,

certainly, have not successfully rebutted the general disfavor of placing discovery obligations upon

class members. See Phillips Petroleum Co., 472 at 810; City of Farmington Hills Emps. Ret. Sys.,

2012 WL 12898811, at *3; Kline, 1996 WL 122717, at *2. Thus, the court declines to place any

discovery obligations within the class notice and finds Fluor Defendants’ request unsupported by

                                                 20
the current trend in case law. See generally Graham v. Hall’s S. Kitchens, LLC, C/A No. 2:18-cv-

02621-RMG, 2018 WL 6177971, at *3 (D.S.C. Nov. 27, 2018) (declining to place language

involving discovery obligations within a class notice for a collective action under the FLSA).

       Seventh, Fluor Defendants request that class members “be provided [with] the opportunity

to electronically sign and submit the [e]xclusion [f]orm.” (ECF No. 94 at 5; ECF No. 148 at 5.)

Pennington Plaintiffs, on the other hand, submit that an electronic exclusion form is unwarranted

because they “have not asked for electronic transmission of the class notice,” but insist upon

sending notice by means of First-Class Mail. (ECF No. 97 at 11; ECF No. 151 at 11.) Pennington

Plaintiffs emphasize that “[a]nyone who wishes to steer clear of the class action, can put a stamp

on an envelope and drop the form in the mail.” (ECF No. 97 at 12; ECF No. 151 at 12.) The Federal

Rules of Civil Procedure permits the transmission of class notice “by one or more of the following:

United States mail, electronic means, or other appropriate means.” FED. R. CIV. P. 23(c)(2)(B)

(emphasis added). While Rule 23 permits the use of electronic means for the dissemination of class

notice, it does not mandate a plaintiff to honor the transmission requests of a defendant. See id.

Here, Pennington Plaintiffs expressly indicate that they are willing to permit an electronic means

for class members to opt out when that class member receives notice by email and not through the

postal channels. (ECF No. 97 at 11; ECF No. 151 at 11.) Because Pennington Plaintiffs seem to

agree that a means of electronic exclusion may be necessary, the court will sustain Fluor

Defendants’ challenge, but only as it relates to those class members who receive notice through

electronic means. Thus, Pennington Plaintiffs are directed to create an electronic, exclusion form.

See generally Grunin v. Int’l House of Pancakes, 513 F.2d 114, 121 (8th Cir. 1975) (“[T]he

mechanics of the notice process are left to the discretion of the court subject only to the broad

‘reasonableness’ standards imposed by due process.” (citation omitted)).

                                                21
       Eighth, Fluor Defendants request that the opt-out deadline “be based on the date that class

members postmark and/or electronically submit the [e]xclusion [f]orm, rather than the date

received by Plaintiffs’ counsel, as Plaintiffs’ proposal improperly limits the opt-out period.” (ECF

No. 94 at 5; ECF No. 148 at 5.) In response to Fluor Defendants’ suggestion, Pennington Plaintiffs

expressly agree to Fluor Defendants’ proposal. (ECF No. 97 at 16; ECF No. 151 at 16.)

Specifically, Pennington Plaintiffs submit a proposed revision that states that the exclusion form

“must be postmarked no later than[] [deadline date][,] 2019.” (ECF No. 97 at 16; ECF No. 151 at

16.) The court concurs that this change appropriately notifies class members of “the time and

manner for requesting exclusion.” FED. R. CIV. P. 23(c)(2)(B). Thus, the court approves

Pennington Plaintiffs’ change to the class notice and partly sustains Fluor Defendants’ objection

in this regard. See Murphy v. LenderLive Network, Inc., C/A No. 13–cv–03135–RBJ, 2014 WL

539615, at *7 (D. Colo. Oct. 22, 2014)

       Lastly, but certainly not least, Fluor Defendants request thirty (30) days to compile the

contact information for class members, while Pennington Plaintiffs propose ten (10) days.

(Compare ECF No. 94 at 5, and ECF No. 148 at 5, with ECF No. 97 at 17, and ECF No. 151 at

17.) Fluor Defendants propose thirty (30) days because of the “large number of plaintiffs.” (ECF

No. 94 at 5, ECF No. 148 at 5.) Pennington Plaintiffs believe that ten (10) days is sufficient because

Fluor Defendants “had eight months to compile the class list.” (ECF No. 97 at 17; ECF No. 151 at

17.) Pursuant to Rule 26 of the Federal Rules of Civil Procedure, “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional

to the needs of the case . . . .” FED. R. CIV. P. 26(b)(1). Generally, the scope of discovery under

Rule 26 is broad. See Moore v. Bass Pro Outdoor World, LLC, C/A No. 2:17-cv-3228-RMG, 2018

WL 2980328, at *1 (D.S.C. June 14, 2018) (citations omitted). Federal district courts have “wide

                                                 22
latitude in controlling discovery and [their] rulings will not be overturned absent a showing of

clear abuse of discretion.” Ardrey v. United Parcel Serv., 798 F.2d 679, 683 (4th Cir. 1986). See

also Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th Cir. 1995).

Here, the parties do not dispute whether Pennington Plaintiffs should have access to the class

members’ contact information, but only dispute the time in which Fluor Defendants must provide

that information. (Compare ECF No. 94 at 5, and ECF No. 148 at 5, with ECF No. 97 at 17, and

ECF No. 151 at 17.) Pursuant to its “wide latitude in controlling discovery,” the court will permit

Fluor Defendants with thirty (30) days to provide Pennington Plaintiffs with the contact

information of class members, which the court expects to be organized and correct information,

because, according to their own representation, there is a “large number of plaintiffs.” Ardrey, 798

F.2d at 683.

           b. The Court’s Revisions to the Class Notice & Other Issues of Concern

       In addition to the foregoing set forth above, the court takes the opportunity to revise

Pennington Plaintiffs’ class notice, order the parties to agree upon a postmark deadline for opt-out

period, address the disagreement among the parties concerning the use of telephone numbers, and

determine whether Pennington Plaintiffs should include paid postage for the exclusion form that

will be delivered to class members. See generally King v. Credit Card Receivables Fund, Inc., No.

12–61834–Civ., 2013 WL 5761367, at *1 (S.D. Fla. Oct. 1, 2013) (adding “modifications” to class

notice); Adoma, 2010 WL 4054109, at *3–4 (changing aspects of a class notice evaluated under

Rule 23). First, the Federal Rules of Civil Procedure expressly require that “the court will exclude

from the class any member who requests exclusion[.]” FED. R. CIV. P. 23(c)(2)(B)(v). Pennington

Plaintiffs’ notice contains nothing about how the court is compelled to exclude any class member

requesting exclusion. (See ECF No. 89-2 at 4–6; ECF No. 143-2 at 4–6.) Accordingly, the court

                                                23
modifies Pennington Plaintiffs’ class notice to include a sentence pertaining to the court’s

affirmative obligation under the Federal Rules of Civil Procedure to exclude class members

desiring exclusion, and the revision is included under the section entitled “WHAT TO DO.” (See

ECF No. 89-2 at 4–6; ECF No. 143-2 at 4–6.) In order to ensure that class notice includes the time

parameters for exclusion, which is an express requirement of Rule 23(c)(2)(B), the court orders

the parties to decide upon the postmark deadline for exclusion from the class action. FED. R. CIV.

P. 23(c)(2)(B)(vi).

       Secondly, there is disagreement among the parties regarding Pennington Plaintiffs’ access

to the telephone numbers of class members and whether paid postage for the exclusion form should

accompany the class notice. (Compare ECF No. 94 at 2–4, and ECF No. 148 at 2–4, with ECF No.

97 at 8–12, and ECF No. 151 at 8–12.) Under the FLSA, where class members are required to opt

in a class action and not opt out, federal district courts are divided as to whether plaintiffs should

have access to the telephone numbers of class members, and, therefore, some courts require

plaintiffs to show “special circumstances” for the telephone numbers. Compare Cedillos-Fuevara

v. Mayflower Textile Servs., Co., C/A No. GLR–14–196, 2014 WL 7146968, at *4 (D. Md. Dec.

12, 2014), and Encinas v. J.J. Drywall Corp., 265 F.R.D. 3, 10–11 (D.D.C. 2010) (finding that the

plaintiffs failed to show a “special need for the disclosure of class members’ telephone numbers

to facilitate providing them with notice of the suit”), with Craighhead v. Full Citizenship of Md.,

Inc., 2018 WL 925416, at *3 (D. Md. Feb. 16, 2018) (not requiring a showing of “special needs”

for plaintiffs to receive telephone numbers for class members under the FLSA), and Boyd v. SFS

Commc’ns, LLC, C/A PJM 15-3068, 2017 WL 386539, at *3 (D. Md. Jan 27, 2017) (same).

However, under Rule 23 of the Federal Rules of Civil Procedure, federal courts have permitted

plaintiffs to have access to telephone numbers and have not required a showing of a “special need.”

                                                 24
See Minter v. Wells Fargo Bank, N.A., 283 F.R.D. 268, 275–76 (D. Md. 2012) (permitting class

counsel to utilize social security numbers and phone numbers “to locate class members whose

contact information is not available”). This dichotomy likely exists because—as opposed to the

FLSA’s statutory scheme, which requests potential class members to formally opt in the

litigation—Rule 23 requires class members to receive notice of the opportunity to opt out of the

litigation, which creates wholly different incentives for class counsel to contact class members.

Compare FED. R. CIV. P. 23(c)(2)(B)(v) (“[T]he court will exclude from the class any member

who requests exclusion . . . .”), with 29 U.S.C. § 216(b) (“No employee shall be a party plaintiff

to any such action unless he gives his consent in writing to become such a party and such consent

is filed in the court in which such action is brought.”). Moreover, the United States Supreme Court

has declared that “the mere possibility of abuses does not justify the routine adoption of a

communications ban that interferes with the formation of a class or the prosecution of a class action

in accordance with the Rules.” Gulf Oil Co. v. Bernard, 452 U.S. 89, 104 (1981). Because the

incentives differ and there is no requirement that plaintiffs show “special circumstances” for the

telephone numbers in a Rule 23 action, pursuant to this court’s authority under Rule 23(d), Fluor

Defendants must provide Pennington Plaintiffs with the telephone numbers, within its possession,

for class members, so that they can receive proper notice of the action if needed and be afforded

the opportunity to opt out of the action if they so wish. 4 See generally Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 355 (1978) (“[W]e agree . . . that Rule 23(d) also authorizes a district court

in appropriate circumstances to require a defendant’s cooperation in identifying the class members

to whom notice must be sent.”); Putnam v. Eli Lilly & Co., 508 F. Supp. 2d 812, 813–14 (C.D.


4
  The court is not concerned about any privacy concerns because they could be easily mitigated.
See generally Salazar v. McDonald’s Corp., Case No. 14-cv-02096-RS(MEJ), 2016 WL 736213,
at *5 (N.D. Cal. Feb. 25, 2016).
                                              25
Cal. 2007) (recognizing the split among federal courts concerning whether class representatives

should have access to telephone numbers at the precertification stage and, on balance, requiring

the disclosure of the information for a Rule 23 class). See also Minter, 283 F.R.D. at 275–76.

       Finally, the parties also cannot agree about whether Pennington Plaintiffs should be

required to include paid postage for the return of the exclusion form. (Compare ECF No. 94 at 3–

4, and ECF No. 148 at 3–4, with ECF No. 97 at 11–12, and ECF No. 151 at 11–12.) The Federal

Rules of Civil Procedure do not mandate that plaintiffs bear the cost of paid postage for the return

of an exclusion form. See FED. R. CIV. P. 23(c)–(d). Currently, federal district courts seem divided

on whether to require class notice to include pre-paid, pre-stamped postage for the return of an

exclusion form. Compare Murphy, 2014 WL 5396165, at *6 (ordering class notice to include “a

pre-stamped[,] pre-addressed envelope for easy return of the opt-out form in the event that the

notified class member decides he or she does not want to take part in the action”), with Hershey v.

ExxonMobil Oil Corp., No. 07–1300–JTM, 2012 WL 1205724, at *2 (D. Kan. Apr. 11, 2012)

(“The court finds that the plaintiff’s proposed notice procedure is not defective on the

grounds . . . [that it] does not include prepared opt-out forms along with pre-paid postage.”). In

Murphy v. Lenderlive, the United States District Court for District of Colorado ordered that the

plaintiffs include a “pre-stamped[,] pre-addressed” envelope with an opt-out form. 2014 WL

5396165, at *6. Ironically, Pennington Plaintiffs’ counsel was also the undersigned for the class in

Murphy. (ECF No. 97 at 12; ECF No. 151 at 12.) According to Pennington Plaintiffs’ undersigned,

in Murphy, “[o]ne person opted out[,]” and the other pre-paid envelopments “went to waste.” (ECF

No. 97 at 12; ECF No. 151 at 12.) Based upon the representation from Pennington Plaintiffs’

counsel and given that this class action may include five thousand (5,000) class members (ECF

Nos. 1, 41), a significantly larger class than that in Murphy, the court declines to require the class

                                                 26
notice to include pre-paid, pre-stamped postage for the return of the exclusion form because it may

waste economic resources. See Murphy, 2014 WL 5396165, at *1–3; Hershey, 2012 WL 1205724,

at *2. For the aforementioned reasons, the court declines to order Pennington Plaintiffs to include

a pre-paid, pre-stamped postage envelope for the return of the exclusion form.

       In sum, based upon the foregoing, the court, sua sponte, revises Pennington Plaintiffs’ class

notice to conform with Rule 23(c)(2)(B)(v) of the Federal Rules of Civil Procedure. Additionally,

the court orders Fluor Defendants to provide Pennington Plaintiffs with the telephone numbers,

within their possession, of the class members. Lastly, the court declines to order Pennington

Plaintiffs to include a pre-paid, pre-stamped envelope with the class notice.

                                       IV. CONCLUSION

       After careful consideration of all the parties’ positions and for the reasons set forth herein,

the court GRANTS IN PART and DENIES IN PART Pennington Plaintiffs’ Motion for a

Supplemental Order Approving the Sending of Notice of Class Certification and Related Relief

(ECF Nos. 89, 143). Specifically, the court GRANTS Pennington Plaintiffs’ request to send class

notice at this time, but the court DENIES the dissemination of the original notice put forth by

Pennington Plaintiffs in their Motion. However, the court GRANTS the sending of class notice

that conforms with Pennington Plaintiffs’ Reply Memorandum of Law (ECF Nos. 97, 151) and

this court’s Order and Opinion. Further, the court ORDERS (1) Fluor and SCANA Defendants to

provide Pennington Plaintiffs with any outstanding class information within thirty (30) days,

including telephone numbers currently within their possession; (2) Pennington Plaintiffs to

provide class members with the availability to opt out of the action by electronic means if those

class members receive electronic notice; (3) Pennington Plaintiffs to submit a proposed notice

plan, which should specify when the class notice will be disseminated and a deadline for requesting

                                                 27
exclusion, to the court within thirty-five (35) days; (4) Pennington Plaintiffs to remove Plaintiffs

Darron Eigner, Jr. and Bernard A. Johnson from the class notice if they are ultimately removed as

named plaintiffs pursuant to Fluor Defendants’ Motion to Remove Named Plaintiffs (ECF Nos.

109, 161); and (5) Pennington Plaintiffs and Fluor and SCANA Defendants to jointly decide upon

a mutual deadline for the opt-out period of the class action. For the convenience of the parties,

the approved notice is attached to the court’s Order and Opinion, and the court ORDERS the

parties to jointly provide the court with the class notice if further changes are made.

       IT IS SO ORDERED.




                                                     United States District Judge
June 20, 2019
Columbia, South Carolina




                                                28
